Citation Nr: 1134279	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to October 18, 2007 and in excess of 30 percent beginning October 18, 2007 for the service-connected bilateral compound fracture of the mandible with decreased inter-incisal motion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the RO.

In December 2006, the Board of Veterans' Appeals (Board) remanded the issue of an increased evaluation in excess of 20 percent for service-connected disability of the mandible to the RO for additional development of the record.

In a January 2008 rating decision, the RO assigned a 30 percent rating for service-connected disability of the mandible, effective on October 18, 2007.  The Veteran continued his appeal.  

In an August 2008 decision, the Board denied the issue of an increased evaluation in excess of 20 percent prior to October 18, 2007 and 30 percent thereafter.

The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2009, the Court issued an order granting the parties' Joint Motion to vacate the decision and remand the matter back to the Board for actions in compliance with the Court's order.

The case was remanded by the Board to the RO in February 2010 for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In the February 2010 remand action, the Board requested additional development consistent with the Joint Motion and consideration of whether separate ratings under 38 C.F.R. § 4.150, Diagnostic Code 9904 (malunion of the mandible) and Diagnostic Code 9905 (temporomandibular articulation, limited motion).

A VA examination was requested to, in part, opine whether the service-connected compound fracture of the mandible was a separate and distinct disability from the Veteran's limited temporomandibular motion.  

While the examiner did not specifically state whether the limited range of motion was related to the mandible fractures, the diagnosis was that of temporomandibular joint, moderate, right side; severe, left side directly associated with patient's bilateral condylar fracture in 1969."  Thus, it is unclear whether the diagnosis was an attempt to provide the requested opinion. 

Furthermore, the RO was specifically directed to address the possible assignment of separate disability ratings under Codes 9904 and 9905.  

The June 2011 Supplemental Statement of the Case does not appear to address the possibility of separate ratings under the two diagnostic codes.  Instead, the RO merely addressed the criteria for Code 9905.  

The Board is precluded from addressing this matter in the first instance as it may be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to return the claims file to the examiner who conducted the August 2010 examination to obtain clarification on whether the limited temporomandibular motion is a distinct and separate disability from the compound mandible fracture or whether they present the same disability picture.

If the examiner is unable to provide the requested information with any degree of medical certainty, the this should be indicated.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

2.  After completing all indicated development, the RO should again readjudicate the claim for increase  in light of all the evidence of record.  The RO, in particular, should specifically consider the possibility of assignment of separate disability ratings under Codes 9904 and 9905.  If any benefits sought on appeal remains denied, the Veteran and his representative should must be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


